DETAILED ACTION
This office action is in response to application filed on 7/29/2020.
Claims 1 – 8 are pending.
Priority is claimed to Japanese application JP2019-167698 (filed on 9/13/2019).

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 – 3 and 6 – 8 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sampson et al, “ACCEPT: A Programmer-Guided Compiler Framework for Practical Approximate Computing”, January 4, 2015 (prior art part of IDS dated 2/19/2021, hereinafter Sampson).

As per claim 1, Sampson discloses: An information processing apparatus comprising: a storage device that stores a program; 
(Sampson page 6, right column, second paragraph: “Then, among the surviving relaxations, the autotuner increases the aggressiveness of any optimizations that have parameters. (In our prototype, only loop perforation has a variable parameter: the perforation factor p.) The autotuner records the range of parameters for which each opportunity site is “good”—when its error is below a threshold and it offers speedup over the original program—along with the running time and quality score. These parameters are used in the next step to create composite configurations”.)
generate a plurality of execution results by executing the program 15simplified at the first position based on the plurality of respective candidate values included in the first set, (Sampson page 6, right column, last paragraph: “ACCEPT uses a well-known approximation algorithm [Dantzig 1957] to sort the configurations by their value-to-weight ratio and greedily selects configurations in rank order up to an error budget… Like other candidate configurations, the composites are executed repeatedly to measure their true output quality and speedup”.)
(Sampson page 6, left column, second paragraph: “The autotuner is a test harness in which ACCEPT explores the space of possible program relaxations through empirical feedback. We call a particular selection of relaxations and associated parameters (e.g., loop perforation with factor p) a relaxation configuration. The autotuner heuristically generates relaxation configurations and identifies the ones that best balance performance and output quality. The programmer also provides multiple inputs to the program. ACCEPT validates relaxation configurations by running them on fresh inputs to avoid overfitting”.) 
20generate a plurality of execution results by executing the program simplified at the second position based on the plurality of respective candidate values included in the second set, by using an execution result generated by executing the program simplified at the first position based on the first candidate value, (Sampson page 6, right column, last paragraph: “ACCEPT uses a well-known approximation algorithm [Dantzig 1957] to sort the configurations by their value-to-weight ratio and greedily selects configurations in rank order up to an error budget… Like other candidate configurations, the composites are executed repeatedly to measure their true output quality and speedup”.)
and 25select a second candidate value from among the plurality of candidate values included in the second set, based on an evaluation result for the plurality of execution results generated at the second position. (Sampson page 6, left column, second paragraph: “The autotuner is a test harness in which ACCEPT explores the space of possible program relaxations through empirical feedback. We call a particular selection of relaxations and associated parameters (e.g., loop perforation with factor p) a relaxation configuration. The autotuner heuristically generates relaxation configurations and identifies the ones that best balance performance and output quality. The programmer also provides multiple inputs to the program. ACCEPT validates relaxation configurations by running them on fresh inputs to avoid overfitting”.)

As per claim 2, Sampson further discloses:
The information processing apparatus according to claim 1, wherein 30the processor selects, as the first candidate value, a candidate value having an34Fujitsu Ref. No.: 19-01281 evaluation result that indicates that an accuracy of the corresponding execution result generated at the first position is within an allowable range from among the plurality of candidate values included in the first set. (Sampson page 6, right column, second paragraph: “Then, among the surviving relaxations, the autotuner increases the aggressiveness of any optimizations that have parameters. (In our prototype, only loop perforation has a variable parameter: the perforation factor p.) The autotuner records the range of parameters for which each opportunity site is “good”—when its error is below a threshold and it offers speedup over the original program—along with the running time and quality score. These parameters are used in the next step to create composite configurations”.)


The information processing apparatus according to claim 2, wherein when an evaluation result of a third candidate value other than the first candidate value among the plurality of candidate values included in the first set indicates that an accuracy of an execution result generated by executing the program simplified at the first position based on the third candidate value is out 10of the allowable range, the processor aborts execution of the program simplified at the second position by using the execution result generated by executing the program simplified at the first position based on the third candidate value. (Sampson page 6, right column, second paragraph.)

5 As per claim 6, Sampson further discloses:
The information processing apparatus according to claim 2, wherein the processor is further configured to cause the storage device to store, as a third set of candidate values, a set of candidate values having an evaluation result that indicates that accuracies of the respective execution results generated at the first position are within the 10allowable range among the plurality of candidate values included in the first set, set the first candidate value to the parameter of the first simplification process, and set the second candidate value to the parameter of the second simplification process to generate a first program that is simplified, execute the first program by using processing-target data, 15select, when an accuracy of an execution result generated at the first position based on the first candidate value is out of the allowable range, a fourth candidate value other than the first candidate value from among the plurality of candidate values included in the third set, set the fourth candidate value to the (Sampson page 6, section 5.)

As per claim 7, it is the non-transitory computer-readable storage medium variant of claim 1 and is therefore rejected under the same rationale.

As per claim 8, it is the method variant of claim 1 and is therefore rejected under the same rationale.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4 and 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sampson, in view of Simmons-Edler et al, “Program Synthesis Through Refinement Learning Guided Tree Search”, March 23, 2011 (prior art part of IDS dated 2/19/2021, hereinafter Simmons-Edler).

As per claim 4, Sampson did not disclose:

However, Simmons-Edler teaches:
The information processing apparatus according to claim 2, wherein 15the storage device further stores a search tree including nodes and leaf nodes, the nodes each indicating a candidate value used as a parameter that indicates a degree to which a simplification process of executing the program simplified at each of a plurality of positions in the program is applied, the leaf nodes each indicating a speed-up rate of the program, and 20the processor preferentially uses, over a candidate value derived from a node having an edge that reaches a first leaf node, a candidate value derived from a node having an edge that reaches a second leaf node that indicates a higher speed-up rate than the first leaf node in the search tree from among the plurality of candidate values included in the first set. (Simmons-Edler page 3. section 2.1)
It would have been obvious for one of ordinary skill in the art at the effective filing date of the claimed invention to incorporate the teaching of Simmons-Edler into that of 

As per claim 5, the combination of Sampson and Simmons-Edler further teach:
The information processing apparatus according to claim 4, wherein each of the leaf nodes included in the search tree further indicates an accuracy of a processing result of the program, and the processor preferentially uses, over a candidate value derived from a 30node having an edge that reaches a third leaf node, a candidate value derived 35Fujitsu Ref. No.: 19-01281 from a node having an edge that reaches a fourth leaf node that indicates a higher accuracy than the third leaf node in the search tree from among the plurality of candidate values included in the first set.  (Simmons-Edler page 3. section 2.1)

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Choi et al (US 20160350074) teaches determine the accuracy required for the current iteration of the algorithm, given an iteration of an algorithm and the results of previous iterations of the algorithm and schedule the iteration of the algorithm on an available arithmetic logic unit (ALU) based on the accuracy required for the iteration of the algorithm;

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES M SWIFT whose telephone number is (571)270-7756. The examiner can normally be reached Monday - Friday: 9:30 AM - 7PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emerson Puente can be reached on 5712723652. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHARLES M SWIFT/Primary Examiner, Art Unit 2196